Deny Writ and Opinion Filed October 11, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01320-CV

                      IN RE R&L CARRIERS, INC., ET AL., Relators

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-16041

                             MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                  Opinion by Justice Francis
       Relators contend the trial judge erred in denying certain discovery requests. The facts

and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relators have not shown they are entitled to the relief requested.

See TEX. R. APP. P. 52.8(a); In re Prudential Ins. Co. of America, 148 S.W.3d 124, 136 (Tex.

2004) (orig. proceeding). Accordingly, we DENY relators’ petition for writ of mandamus and

motion for emergency stay.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
131320F.P05                                       JUSTICE